Exhibit 10.2


First Commonwealth Financial Corporation
2016-2018 LONG-TERM INCENTIVE PLAN


1.
Purpose; Effective Date.



This 2016-2018 Long-Term Incentive Plan (the “Plan”) of First Commonwealth
Financial Corporation (the “Company”) is designed to enable the Company and its
subsidiaries to attract and retain key employees and to align the interests of
such key employees with the interests of shareholders by promoting share
ownership and rewarding the achievement of long-term performance goals. This
Plan was approved by the Compensation and Human Resources Committee (the
“Committee”) on February 18, 2016, for the January 1, 2016 through December 31,
2018 performance period (the “Performance Period”). Each Award granted under
this Plan shall be subject to the terms and conditions of the First Commonwealth
Financial Corporation Incentive Compensation Plan (as amended and restated
effective April 28, 2015) (the “Master Plan”). Each capitalized term which is
not otherwise defined in this Plan shall have the meaning given to such term in
the Master Plan.


2.
Administration.



The Plan shall be administered by the Committee in accordance with Article 3 of
the Master Plan.


3.
Plan Awards.



(a)Awards under the Plan shall consist of Performance Units, which shall be
settled in shares of Common Stock upon the later of achievement of the
Performance Goals and the last day of the Performance Period.


(b)Exhibit A identifies the Employees who have been selected by the Committee to
become Participants in the Plan, each Participant’s Target Performance Unit
Award, and the Plan Performance Goals.


(c)The Performance Goals shall be calculated from the Company’s publicly
reported financial statements and shall be defined as follows:


i.Cumulative Earnings Per Share (“Cumulative EPS”) shall mean the sum of the
disclosed fully diluted earnings per share (“EPS”) over the Performance Period.


ii.Total Return to Shareholders (“TRS”) Relative to Peers is defined as the
Company’s cumulative TRS relative to the Company’s Peer Group, as reported
through SNL Financial or other reporting service. TRS is defined for purposes of
this Plan as the total change in the value of a share of Company stock over the
Performance Period, plus the value of immediately reinvested dividends over the
same period.


iii.Annual EPS shall mean EPS for each year of the Performance Period.


(d)The “Peer Group” for purposes of this Plan shall mean the Peer Group approved
by the Committee as of February 20, 2015 and disclosed in the Company’s proxy
statement for the 2016 annual meeting of shareholders. The following adjustments
shall be made to the Peer Group during the Performance Period: (a) if the
acquisition of a member of the Peer Group by another company is completed during
the Performance Period or pending as of the last day of the Performance Period,
the acquired Peer Group company will be removed from the Peer Group for the
entire Performance Period; (b) if a member of the Peer Group acquires another
company, the acquiring Peer Group company will remain in the Peer Group for the
Performance Period; (c) if a member of the Peer Group is delisted on all major
stock exchanges, such delisted company will be removed from the Peer Group for
the entire Performance Period; (d) if the Company and/or any member of the Peer
Group split its stock or declare a distribution of shares, such company’s TSR
performance will be adjusted for the stock split or share





--------------------------------------------------------------------------------

Exhibit 10.2


distribution so as not to give an advantage or disadvantage to such company by
comparison to the other companies; and (e) members of the Peer Group that file
for bankruptcy, liquidation or reorganization during the Performance Period will
remain in the Peer Group positioned below the lowest performing non-bankrupt
member of the Peer Group in reverse chronological order by bankruptcy date.




4.
Determination of Performance Units.



A Participant’s Performance Unit Award shall be determined according to the
following formula:


(Target Award X Cumulative EPS Payout) + (Target Award X TRS Payout) + (Target
Award X Annual EPS Payout)


For purposes of this formula:


“Target Award” shall mean the number of shares shown for the Participant in the
“Target Performance Unit Award” column of Table 1 on Exhibit A.


“Cumulative EPS Payout” means the percentage shown in the “Cumulative EPS
Payout” column of Table 2 on Exhibit A at the performance level for the
Cumulative EPS Performance Goal. If the actual performance for Cumulative EPS
falls between the Threshold and Target performance levels, or between the Target
and Superior performance levels, the EPS Payout shall be interpolated between
the percentage shown for the Threshold and Target performance levels, or between
the percentage shown for the Target and Superior performance levels, as the case
may be, as determined by the Committee in its sole discretion.


“TRS Payout” means the percentage shown in the “TRS Payout” column of Table 2 on
Exhibit A at the performance level for the TRS Relative to Peers Performance
Goal. If the actual performance for TRS Relative to Peers falls between the
Threshold and Target performance levels, or between the Target and Superior
performance levels, the TRS Payout shall be interpolated between the percentage
shown for the Threshold and Target performance levels, or between the percentage
shown for the Target and Superior performance levels, as the case may be, as
determined by the Committee in its sole discretion.


“Annual EPS Payout” means 10% for each of the three fiscal years of the
Performance Period in which EPS equals or exceeds $0.56; provided, that if the
average of EPS for the three fiscal years of the Performance Period equals or
exceeds $0.56, Annual EPS Payout shall be 30%.


5.
Settlement of Performance Units.



At the end of the Performance Period, the Committee will certify in writing the
extent to which the Performance Goals have been achieved. For purposes of this
provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification. Performance Units shall be paid and settled in shares of Common
Stock as soon as practicable following the certification by the Committee of
results for the Performance Period. However, in any event, all Performance Units
shall be paid and settled in shares of Common Stock no later than March 15,
2019, or such earlier date as is provided in the immediately succeeding
sentence, such that the payments will be exempt from Section 409A of the Code,
under the “short term deferral" exemption specified in Treas. Reg. §
1.409A-1(b)(4). Notwithstanding the foregoing, the Committee, in its sole
discretion, may cause all or any portion of a Participant’s Performance Units to
be paid and settled in shares of Common Stock prior to March 15, 2019 in the
event of (i) the death of the Participant or (ii) a Change of Control, provided
that any such earlier payment or settlement shall be made no later than March 15
of the year following the year of such death or Change of Control.







--------------------------------------------------------------------------------

Exhibit 10.2


6.
Termination of Employment.



Notwithstanding any provision to the contrary in the Master Plan, if the
Participant ceases to be a full-time employee of the Company for any reason
prior to the end of the Performance Period, the Participant will cease to be a
participant in this Plan and will not be eligible to receive any Awards pursuant
to this Plan.


7.
Miscellaneous Provisions.



(a)Claw-Back Rights. The Committee will have the sole and absolute authority to
make retroactive adjustments to any Awards paid to Participants where the
payment was predicated upon the achievement of erroneous financial or strategic
business results or conduct which the Committee determines, in its sole
discretion, created unnecessary or excessive risk to the Company or constituted
dishonest or unethical conduct for the purposes of increasing the amount of the
Participant’s Award. Where applicable, the Company will seek to recover any
amount determined to have been inappropriately received by a Participant under
the Plan.


(b)Amendment or Termination. Notwithstanding any provision to the contrary in
the Master Plan, the Committee has full power to amend, modify, suspend, or
terminate the Plan or the Awards granted under the Plan to the extent the
Committee deems necessary or advisable, in its sole discretion, to promote the
safety and soundness of the Company or any of its Subsidiaries, to comply with
changes to applicable laws, regulations and regulatory guidance or under other
extraordinary circumstances arising after the effective date of the Plan.


(c)Regulatory Approvals. The Plan and any Award made hereunder shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any government or regulatory agency as may be required.


(d)No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause.


(e)No Right to Participation. No employee or officer of the Company or any
subsidiary shall have the right to be selected to receive an Award under this
Plan, or, having been so selected, have the right to receive a future Award.


(f)Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an Award granted to a Participant shall be available during his or her
lifetime only to the Participant.
(g)Section 409A. The Plan will be administered, interpreted and construed in
compliance with Section 409A of the Code and the regulations and other guidance
promulgated thereunder ("Section 409A"), including any exemption thereunder. To
the maximum extent permitted by Section 409A, all payments under the Plan are
intended to be exempt from Section 409A pursuant to the exemption for short-term
deferrals as specified in Treas. Reg. § 1.409A-1(b)(4), the exemption for
restricted shares under Section 409A and any other exemptions available under
Section 409A. Neither the Company, any of its Subsidiaries nor any of their
respective predecessors, successors or affiliates (collectively, the "Company
Group") shall be liable for, and nothing provided or contained in the Plan shall
obligate or cause any member of the Company Group to be liable for, any tax,
interest or penalties imposed on the Participant related to or arising with
respect to any violation Section 409A.





